Citation Nr: 1757042	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  14-18 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and relative


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1974 to February 1978. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  This case is now under the jurisdiction of the Columbia, South Carolina RO.

In May 2017, the Veteran presented sworn testimony during a Video Conference Board hearing, which was presided over by the undersigned Veterans Law Judge.  A transcript of the hearing has not been associated with the Veteran's claims file.


FINDING OF FACT

The Veteran's current PTSD is related to terrorist activity which occurred during active service.


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303(f)(3), 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

Since the Board is granting the Veteran's appeal for service connection for PTSD, there is no need to discuss whether the Veteran has received sufficient notice or assistance with regard to this claim, given that any error would be harmless.
Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3) (emphasis added).


	(CONTINUED ON NEXT PAGE)


Merits

The Veteran contends that his PTSD is related to a terroristic event that occurred during his active duty.  The Board upon review finds that the evidence supports the Veteran's contentions and that service connection is warranted.

In February 2012, a VA examiner and psychologist diagnosed the Veteran with PTSD and found that this PTSD was "related to his fear of hostile military or terrorist activity."  He further described the incident the Veteran contends led to his PTSD in Guam.  The Board finds that this opinion is highly probative and further finds that this incident was consistent with the places, types, and circumstances of the Veteran's service.  Moreover, the Board finds that the Veteran's testimony surrounding this incident to be credible and that the Veteran is competent to report the events he witnessed.  Additionally, the Board finds that the Veteran's relative's testimony regarding this incident corroborate and bolster the event.  As such, the Board finds that all elements of service connection for PTSD are met.  38 C.F.R. § 3.304(f) (2016).


ORDER

Entitlement to service and connection for PTSD is granted.








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


